Opinion issued November 19, 2015




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-15-00140-CR
                            ———————————
                 BRAYAN JOSUE OLIVA-ARITA, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee



                 On Appeal from the County Court at Law #1
                         Galveston County, Texas
                     Trial Court Case No. MD-0342858



                        MEMORANDUM OPINION

      After the trial court denied his motion to suppress, appellant Brayan Josue

Oliva-Arita pleaded nolo contendere to the offense of driving while intoxicated.

The trial court assessed appellant’s punishment at three days in the county jail and
a $500 fine. In two points of error, appellant contends that the trial court erred in

denying his motion to suppress. We affirm.

                                    Background

      Following an initial traffic stop, appellant was arrested and charged with the

offense of driving while intoxicated.1 Appellant filed a motion to suppress and the

trial court held an evidentiary hearing.

      At the hearing, the State presented Officer Jose Lobo with the Friendswood

Police Department.2 Officer Lobo testified that, while on patrol on the evening of

February 16, 2014, he noticed a silver two-door Honda with blue LED lights on its

side. He ran a computer check on the vehicle’s license plate number and received

information that the vehicle’s insurance was “unconfirmed.”

      Officer Lobo testified that, when he runs a license plate check, he receives

information regarding the registered owner and the vehicle. He also receives

information as to whether the vehicle’s insurance is “confirmed” or

“unconfirmed,” the insured’s policy number, the insurance provider, the policy

start and expiration dates, and whether the policy has been expired more than




1
      See TEX. PENAL CODE ANN. § 49.04 (West 2011).
2
      At the time of the suppression hearing, Officer Lobo had been employed as an
      officer with the department for five years.
                                           2
forty-five days. 3 Officer Lobo testified that “confirmed” typically means that the

vehicle is insured and that “unconfirmed” typically means that the vehicle is

uninsured. He stated that he has used the insurance database “a lot . . . for almost

every traffic stop,” and that, in his experience, the information that he receives

from the computer database is reliable.

      After   he   received    information     that   the   Honda’s     insurance    was

“unconfirmed,” Officer Lobo initiated a traffic stop. Appellant, the driver of the

vehicle, told Officer Lobo that he did not have a driver’s license and that the

vehicle was not insured. While speaking with appellant, Officer Lobo detected an

odor of alcohol emanating from the vehicle and noticed that appellant’s eyes were

red, watery, and glazed. Following an investigation, appellant was arrested for

driving while intoxicated.

      On cross-examination, Officer Lobo stated that he did not know which State

agency administers the computer database, the reason the database was established,

when an insurance company provides information for the database after insurance

has been obtained, whether the database’s insurance information was up-to-date on

the date of the traffic stop, or alternative methods for purchasing insurance.


3
      It is a violation of the law to drive a motor vehicle with insurance that has lapsed
      more than forty-five days earlier. See Crawford v. State, 355 S.W.3d 193, 195
      (Tex. App.—Houston [1st Dist.] 2011, pet. ref’d).


                                           3
Officer Lobo testified that he has occasionally stopped vehicles whose insurance

showed “unconfirmed’ but which were actually insured. He further stated that

approximately seventy-five percent of the vehicles he has stopped with

“unconfirmed” insurance have no insurance.

        After the trial court denied his motion to suppress, appellant pleaded nolo

contendere to the offense of driving while intoxicated. This appeal followed.

                                      Discussion

        In two points of error, appellant contends that the trial court abused its

discretion in denying his motion to suppress. First, he argues that the State failed

to prove that the computer database that provides information regarding a vehicle’s

insurance is reliable. Second, he asserts that the information of “unconfirmed”

insurance, alone, was insufficient to establish reasonable suspicion for the initial

stop.

   A. Standard of Review and Applicable Law

        When reviewing a trial court’s ruling on a motion to suppress, we apply an

abuse of discretion standard; we overturn the trial court’s ruling only if it is outside

the zone of reasonable disagreement. Martinez v. State, 348 S.W.3d 919, 922

(Tex. Crim. App. 2011). We use a bifurcated standard of review, giving almost

total deference to a trial court’s determination of historic facts and mixed questions

of law and fact that turn on the credibility of a witness, and applying a de novo

                                           4
standard of review to pure questions of law and mixed questions that do not

depend on credibility determinations. Id. at 922–23. The reviewing court views

the evidence in the light most favorable to the trial court’s ruling. Gutierrez v.

State, 221 S.W.3d 680, 687 (Tex. Crim. App. 2007).

      An investigative detention requires a police officer to have reasonable

suspicion of criminal activity. See Woods v. State, 956 S.W.2d 33, 35 (Tex. Crim.

App. 1997). The reasonableness of a temporary detention is determined from the

totality of the circumstances. Id. at 38. If an officer has a reasonable basis for

suspecting a person has committed a traffic offense, then the officer legally may

initiate a traffic stop. Miller v. State, 418 S.W.3d 692, 696 (Tex. App.—Houston

[14th Dist.] 2013, pet. ref d). Reasonable suspicion is present if the officer has

specific, articulable facts that, when combined with rational inferences from those

facts, would lead the officer reasonably to conclude that a person actually is, has

been, or soon will be engaged in criminal activity. Ford v. State, 158 S.W.3d 488,

492 (Tex. Crim. App. 2005). The State bears the burden to show that an officer

had at least a reasonable suspicion the defendant either had committed an offense,

or was about to do so, before they made the warrantless stop. Derichsweiler v.

State, 348 S.W.3d 906, 914 (Tex. Crim. App. 2011) (citation omitted).

      Under Texas law, drivers are required to maintain proof of financial

responsibility in order to lawfully drive on the public road. See TEX. TRANSP.

                                        5
CODE ANN. § 601.051 (West 2011). It is a misdemeanor offense to operate a motor

vehicle that is not covered by valid motor vehicle liability insurance or some other

means of establishing “financial responsibility.” Id. § 601.191.

    B. Analysis

      In his first point of error, appellant contends that the trial court erred in

denying his motion to suppress the initial traffic stop because there is no proof of

the reliability of the database that provides information about a vehicle’s insurance

coverage.4 In support of his position, appellant relies on the Amarillo Court of

Appeals’s holdings in Gonzalez-Gilando v. State, 306 S.W.3d 893 (Tex. App.—

Amarillo 2010, pet. ref’d) and Contraras v. State, 309 S.W.3d 168 (Tex. App.—

Amarillo 2010, pet. ref’d).

      The facts in Contraras and Gonzalez-Gilando are essentially the same as

they involve appeals by a driver and his passenger, respectively, from the trial

court’s denial of their motions to suppress evidence discovered during the course

of an initial traffic stop. In those cases, two Department of Public Safety troopers

4
      In an effort to reduce the number of uninsured motorists in Texas, the Legislature
      directed the creation of a program for the verification of vehicle owners’
      compliance with financial responsibility laws. TEX. TRANSP. CODE ANN.
      § 601.452 (West Supp. 2009). In accordance with the directive, the implementing
      agencies adopted regulations to implement the Financial Responsibility
      Verification Program. See 28 TEX. ADMIN. CODE §§ 5.601–5.611 (West 2006)
      (regulations of the Texas Department of Insurance). The regulations require
      insurance companies to submit data on personal auto insurance policies in force in
      Texas to a database weekly, or to make the data available via an approved
      web-based system. Id. §§ 5.604, 5.606 (West 2006 & Supp. 2014).

                                          6
were on patrol on a highway known as a main route for drug trafficking when they

observed a vehicle pass them in the opposite direction and decided to turn and

follow it. See Contraras, 309 S.W.3d at 169; Gonzalez-Gilando, 306 S.W.3d at

895. When the troopers checked their in-vehicle computers, the database gave

them information that the vehicle’s registration was current but that the insurance

information was “unavailable.” 5      Based on this information, the vehicle was

stopped, resulting in the discovery of the controlled substances underlying the

defendants’ convictions. See Contraras, 309 S.W.3d at 170; Gonzalez-Gilando,
306 S.W.3d at 895. Defendants subsequently filed motions to suppress which the

trial court denied. See Contraras, 309 S.W.3d at 169; Gonzalez-Gilando, 306
S.W.3d at 894.

      On appeal, the court rejected the State’s contention that the officers had

reasonable suspicion that the driver, Gonzalez-Galindo, was driving without

insurance. See Gonzalez-Gilando, 306 S.W.3d at 896–97; Contraras, 309 S.W.3d

at 172. Although noting that modern technology has given police officers the

means to assess a driver’s compliance with the requirement that he maintain proof

of financial responsibility, the Gonzalez-Galindo court stated that the information


5
      A deputy sheriff asked to assist the troopers received   similar information that the
      vehicle’s insurance was “not available” or its status    was “undocumented.” See
      Contraras v. State, 309 S.W.3d 168, 171 n.2 (Tex.        App.—Amarillo 2010, pet.
      ref’d); Gonzalez-Gilando v. State, 306 S.W.3d 893,       895 (Tex. App.—Amarillo
      2010, pet. ref’d).
                                           7
obtained by the officers “was hardly suggestive of anything other than the

unknown.” Gonzalez-Gilando, 306 S.W.3d at 896. In particular, the court noted

that, although the officer initiating the traffic stop stated that the “unavailable”

status led him to believe that the vehicle was uninsured, 6

      without other evidence developing the source of the information
      comprising the database, explaining what was meant when insurance
      information was unavailable, explaining why such information would
      be unavailable, illustrating the accuracy of the database, establishing
      the timeliness of the information within the database, depicting how
      often those using the database were told that insurance information
      was unavailable, proving that the program through which the database
      was accessed was even operating at the time, and the like, we cannot
      accept the deputy’s inference as reasonable.

Id. at 897. Similarly, the Contraras court stated that the terms “unavailable” and

“undocumented” were not self-explanatory and that, with “no explanation of their

meaning, we are unwilling to speculate on them.” Contraras, 309 S.W.3d at 172–

73.

      Gonzalez-Galindo and Contraras are factually distinguishable from the case

before us. Here, Officer Lobo testified that he uses the computer database “a lot

. . . on almost every stop.” He stated that information from the database that

insurance is “unconfirmed” typically means that the vehicle is not insured whereas

“confirmed” typically means the vehicle is insured. When asked why a vehicle’s


6
      However, one of the two DPS troopers who initially spotted the vehicle testified
      that information that insurance was “unavailable” meant that the car might or
      might not be covered.
                                          8
insurance would be “unconfirmed,” Officer Lobo testified that it could mean that

the vehicle has no insurance. He testified that the majority of stops he has initiated

of vehicles whose insurance is shown as “unconfirmed” have no insurance. When

asked to quantify this number, he estimated the number at seventy-five percent.

Officer Lobo further testified that, based on his experience, the information

received from the computer database is reliable.           Officer Lobo’s testimony

provided the trial court with an explanation of the meaning of the terms

“confirmed” and “unconfirmed,” why such information might be “unconfirmed,”

and the accuracy and reliability of the database based on his experience.

       Appellant also argues that the trial court erred in denying his motion to

suppress because the database information of “unconfirmed” insurance, alone,

failed to provide specific, articulable facts to support a finding of reasonable

suspicion to warrant the initial stop.   In support of his position, appellant relies on

this Court’s decision in Crawford v. State, 355 S.W.3d 193 (Tex. App.—Houston

[1st Dist.] 2011, pet. ref’d).

       In Crawford, the defendant was convicted of evading arrest or detention in a

vehicle with a prior conviction for the same offense. See id. at 195. On appeal, he

argued that no evidence supported the trial court’s finding at the bench trial that the

officer had a lawful reason to detain him. See id. at 196. In affirming the

defendant’s conviction, we noted that when the officer checked the license plate

                                           9
number of the defendant’s vehicle, the information showed that the insurance

policy had lapsed more than a month earlier. See id. at 197.

      Relying on Crawford, appellant reasons that because the only information

Officer Lobo received was that appellant’s insurance was “unconfirmed,” with no

accompanying information, it was insufficient to support reasonable suspicion.

Appellant’s argument is unavailing.      Crawford neither states nor implies that

information that insurance is “unconfirmed” is insufficient to support reasonable

suspicion. Moreover, the State developed evidence demonstrating that Officer

Lobo’s belief was reasonable. Specifically, Officer Lobo testified what it typically

meant when insurance was “unconfirmed,” why such information might be

unconfirmed, the accuracy of the information based on the stops of vehicles with

“unconfirmed” insurance that he has conducted, and that, based on his experience,

the information from the computer database is reliable. See id. (noting absence of

such evidence in Gonzalez-Gilando and Contraras).

      Appellant also relies on State v. Daniel, 446 S.W.3d 809 (Tex. App.—San

Antonio 2014, no pet.), in which the court of appeals found that the officer lacked

reasonable suspicion that the defendant’s vehicle was being operated without

insurance to justify the warrantless stop. Id. at 815. In Daniel, the State stipulated

at the suppression hearing that the sole reason for the officer’s suspicion was based

on the response from dispatch of “unconfirmed insurance.” In in response to the

                                         10
trial court’s question whether the information of “unconfirmed insurance” meant

that “it could have been that [the defendant] did have insurance or it could have

been that he didn’t,” the State answered “correct.” The State offered no other

evidence to support a finding that the officer had reasonable suspicion to effect the

traffic stop. Thus, Daniel is also factually distinguishable from this case because,

as discussed above, the State developed evidence demonstrating that Officer Lobo

had specific, articulable facts upon which he could reasonably conclude that

appellant’s vehicle was not insured.

      Viewing the evidence in the light most favorable to the trial court’s ruling,

we conclude that the trial court did not abuse its discretion in denying appellant’s

motion to suppress. We overrule appellant’s first and second points of error.

                                       Conclusion

      We affirm the trial court’s judgment.




                                                Russell Lloyd
                                                Justice

Panel consists of Justices Higley, Huddle, and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).



                                           11